EXHIBIT 10.31
 
SUMMARY OF COMPENSATION ARRANGEMENTS FOR
NON-EMPLOYEE DIRECTORS
 
The following is a summary of the standard compensation arrangements for the
non-employee members of the Board of Directors of St. Mary Land & Exploration
Company (the “Company”) for 2007.
 
For service for the fiscal period from May 16, 2007 through approximately May
15, 2008, the total annual target base compensation for each non-employee
director is $160,000.  This base compensation is in the form of restricted
stock.  The market price on the date of grant determines the number of shares
that are issued to the director.  The grants vest over the annual service and
carry a one-year holding period restriction following the expiration of the
vesting period as imposed by the Company.  In addition to the base compensation,
the Board members are paid for meeting attendance fees and committee
chairpersons are paid an additional cash retainer.


The meeting attendance fees paid to the non-employee directors is as follows:


1.           Payment of $750 for each Board meeting attended.


 
2.
Directors serving on a committee are paid $600 for each committee meeting
attended and $375 for each telephonic committee meeting.



 
3.
Directors are reimbursed for expenses incurred in attending Board and committee
meetings.



The committee chairs will receive the following cash payments in recognition of
the additional workload of their respective committee assignments.  These
amounts are to be paid at the beginning of the annual service period.


1.           Audit Committee - $15,000


2.           Compensation Committee - $5,000


3.           Nominating and Corporate Governance Committee - $5,000
 
 
 
 

--------------------------------------------------------------------------------

 